Case 1:20-cv-02032-RBJ Document 60 Filed 09/01/21 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02032-RBJ

CARL ANDERSEN JR.,

       Plaintiff,

v.

THE CITY OF COLORADO SPRINGS,
TELLER COUNTY COLORADO,
VITO DELCORE, in his official and individual capacities,
TODD ECKERT, in his official and individual capacities,
CARLOS SANDOVAL, in his official and individual capacities, and
ANTHONY MATARAZZO, in his official and individual capacities,

     Defendants.
______________________________________________________________________


                    JOINT MOTION TO UNSEAL CRIMINAL RECORDS

______________________________________________________________________

       Plaintiff CARL ANDERSEN JR. and Defendants THE CITY OF COLORADO

SPRINGS; TELLER COUNTY COLORADO; VITO DELCORE, TODD ECKERT, and

CARLOS SANDOVAL (“City Officer Defendants”), and ANTHONY MATARAZZO, by

and through their respective undersigned counsel, respectfully request the Court enter

an order directing the unsealing of Plaintiff’s criminal file in El Paso County Court Case

No. 19M2525, The People of the State of Colorado v. Carl Andersen, Jr. As grounds

therefor, the parties state as follows:

       1.      Conferral: All counsel have conferred and agree as indicated by signature
Case 1:20-cv-02032-RBJ Document 60 Filed 09/01/21 USDC Colorado Page 2 of 5




below.

         2.        Plaintiff was charged with Resisting Arrest pursuant to C.R.S. §18-8-

103(1)(a), a Class II misdemeanor, following his contact with police that is the subject of

this litigation.

         3.        Following the dismissal of this action, Plaintiff petitioned the Court for the

sealing of the criminal matter and the Court ordered that the matter be sealed.

         4.        The parties have agreed that the information contained in the sealed

criminal file including, but not limited to, the District Attorney discovery file, is relevant to

the claims and defenses of the parties and should be unsealed for the purposes of this

litigation only.

         5.        A protective order was issued in this case on December 1, 2020 [ECF 36]

which established the authority of the Court over confidential materials and outlined the

responsibilities assumed by each party regarding the protection confidential information.

         6.        The parties agree that the contents of the criminal file, if unsealed, will be

governed by the controlling protective order and all procedures and requirements

outlined in that order will be followed.

         7.        No parties are prejudiced by the unsealing of the criminal records within

the guidelines established by the protective order.

         WHEREFORE, for the reasons stated above, the Parties respectfully request that

the Court order the El Paso County Court to unseal the records in Case No. 19M2525.

The People of the State of Colorado v. Carl Andersen, Jr. for the purposes of this
Case 1:20-cv-02032-RBJ Document 60 Filed 09/01/21 USDC Colorado Page 3 of 5




litigation only and to be controlled by the Protective Order issued previously by this

Court.

                                          Respectfully submitted,



Date: September 1, 2021                   s/ David A. Lane ________________________
                                          David A. Lane
                                          Reid Allison
                                                 KILLMER, LANE & NEWMAN, LLP
                                                 1543 Champa Street, Suite 400
                                                 Denver, Colorado 80202
                                                 (303) 571-1000 (phone)
                                                 dlane@kln-law.com
                                                 rallison@kln-law.com
                                          ATTORNEYS FOR PLANITIFF


                                          s/ A. Tyrone Glover______________________
                                          A.     Tyrone Glover
                                                 STIMSON STANCIL LABRANCE
                                                 HUBBARD, LLC
                                                 1652 Downing Street
                                                 Denver, CO 80128
                                                 (720) 689-8909 (phone)
                                                 glover@sslhlaw.com
                                          ATTORNEY FOR PLAINTIFF


                                          OFFICE OF THE CITY ATTORNEY,
                                          CITY OF COLORADO SPRINGS,
                                          COLORADO
                                          Wynetta P. Massey, City Attorney


                                          s/ Ryan D. Doherty_______________ ______
                                          Ryan D. Doherty
                                                30 S. Nevada Ave., Suite 501
                                                Colorado Springs, Colorado 80903
                                                (719) 385-5909 (phone)
Case 1:20-cv-02032-RBJ Document 60 Filed 09/01/21 USDC Colorado Page 4 of 5




                                            (719) 385-5535 (fax)
                                            ryan.doherty@coloradosprings.gov
                                        ATTORNEY FOR DEFENDANT CITY OF
                                        COLORADO SPRINGS


                                        s/ Eric M. Ziporin________________________
                                        Eric M. Ziporin
                                        Courtney B. Kramer
                                                SGR, LLC
                                                3900 East Mexico Avenue, Suite 700
                                                Denver, CO 80210
                                                (303) 320-0509 (phone)
                                                (303) 320-0210 (fax)
                                                eziporin@sgrllc.com
                                                ckramer@sgrllc.com
                                        ATTORNEYS FOR DEFENDANTS TELLER
                                        COUNTY, COLORADO, AND ANTHONY
                                        MATARAZZO


                                        s/ Gordon L. Vaughan__ _________________
                                        Gordon L. Vaughan
                                        Sara L. Cook
                                              VAUGHAN & DeMURO
                                              111 South Tejon, Suite 545
                                              Colorado Springs, CO 80903
                                              (719) 578-5500 (phone)
                                              (719) 578-5504 (fax)
                                              gvaughan@vaughandemuro.com
                                              ATTORNEYS FOR CITY OFFICER
                                              DEFENDANTS



            CERTIFICATION OF COMPLIANCE WITH D.C.COLO.L.CivR 6.1(c)

      Counsel hereby certify that, pursuant to D.C.COLO.L.CivR 6.1(c), they have

served upon their respective clients a copy of the foregoing motion
Case 1:20-cv-02032-RBJ Document 60 Filed 09/01/21 USDC Colorado Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of September, 2021, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send notification
of such filing to the following e-mail addresses:

David A. Lane
dlane@kln-law.com

Reid Allison
rallison@kln-law.com

A. Tyrone Glover Jr.
glover@sslhlaw.com

Eric Ziporin
eziporin@sgrllc.com

Courtney Kramer
ckramer@sgrllc.com

Ryan Doherty
ryan.doherty@coloradosprings.gov

Sara L. Cook
scook@vaughandemuro.com



                                          s/_Gordon L. Vaughan
